Citation Nr: 0728156	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, 
variously diagnosed or claimed as arteriosclerotic heart 
disease or coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.L.




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979 and from April 1980 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand in December 2005.  This 
matter was originally on appeal from a November 2001 rating 
decision of the Department of Veteran Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied claims 
of service connection for hypertension and arteriosclerotic 
heart disease (coronary artery disease).  The Board notes 
that among the issues remanded in December 2005 was the issue 
of the nature of the veteran's discharge for his period of 
service between April 1980 and July 1986.  A RO rating 
decision was rendered in May 2006, which found that the 
veteran was discharged under other than honorable conditions 
for this period of service.  A Statement of the Case (SOC) 
was issued in May 2006 and again in August 2006 after the 
veteran complained of non-receipt.  The veteran did not 
perfect an appeal of this matter, timely or otherwise, and 
the rating decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).

In June 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge in St. Petersburg, Florida.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran's hypertension is first shown by medical 
evidence dated several years after the veteran's discharge 
from service, and there is no persuasive evidence showing it 
is related to a disease or injury incurred during service.
2.  The veteran's heart disease, diagnosed as coronary artery 
disease, is first shown by medical evidence dated several 
years after the veteran's discharge from service, and there 
is no persuasive evidence showing it is related to a disease 
or injury incurred during service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The veteran's heart disease, diagnosed as coronary artery 
disease, was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, coronary artery disease, 
or arteriosclerosis become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  There is 
no evidence to suggest that hypertension, arteriosclerosis, 
or coronary artery disease manifested within one year of 
service.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As mentioned above, the veteran served two separate periods 
of active duty service.  He initially entered service in 
August 1975 and was discharged in August 1979.  His DD-214 
form from this period reflects that he was discharged under 
honorable conditions.  In April 1980, the veteran entered 
active duty service once again.  His second DD-214 form 
reflects that he was discharged in July 1986 under other than 
honorable conditions.  The veteran contested this 
classification of his discharge in a June 2003 Notice of 
Disagreement with a December 2002 administrative decision 
barring the veteran's eligibility for VA benefits.  In a May 
2006 de novo review of this issue, it was again determined 
that the veteran was discharged in July 1986 under conditions 
other than honorable.  Given that the veteran perfected no 
appeal to this rating decision, this issue is not currently 
before the Board.  The veteran is barred from receiving VA 
monetary benefits for any injury or diseases incurred or 
aggravated during his period of active duty service from 
April 1980 to July 1986.  See 38 C.F.R. § 3.12 (2006).  The 
veteran is still eligible to receive VA monetary benefits for 
any diseases or injuries incurred or aggravated during his 
period of active duty service from August 1975 to August 
1979.

The evidence of record reflects that the veteran has been 
diagnosed with coronary artery disease and hypertension.  See 
University Community Hospital treatment records, September 
2000.   

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).


The veteran's service medical records indicate that his blood 
pressure was tested consistently throughout his active duty 
service.  His highest recorded systolic pressure was 138.  
The veteran's diastolic pressure was consistently 80 or 
below.  The only evidence of record indicating higher 
readings during service were a December 1976 report of a 
diastolic pressure of 108 and a January 1979 report of a 
diastolic pressure of 90.  These diastolic pressures are two 
of approximately fifteen readings that were taken throughout 
the veteran's active duty service.  Given that the other 
diastolic readings were all 80 or under, the record does not 
reflect that the veteran's diastolic pressure was 
predominately 90 or greater throughout his active duty 
service.  In addition, his diastolic pressure was recorded at 
62 and his systolic pressure was 120 at his July 1979 
separation examination, indicating no signs of hypertension 
upon his discharge from service.  

In regards to the veteran's claim for service connection for 
arteriosclerotic heart disease or coronary artery disease, 
the Board notes that the veteran complained periodically of 
chest pain throughout service.  However, no cardiovascular 
disorder was ever diagnosed.  On a July 1977 examination 
report, the veteran stated that he felt pain or pressure in 
his chest. At his July 1979 separation examination, the 
veteran stated that he felt no pain or pressure in his chest.  

In connection with a claim for service connection for 
gastrointestinal disability, the veteran underwent VA 
examination in October 1979 (two months after separation from 
service).  At that time, he complained of indigestion.  The 
cardiovascular examination showed no relevant abnormalities, 
and blood pressure readings were all well below normal.

The veteran's service medical records indicate no diagnosis 
of or treatment for high blood pressure, coronary artery 
disease, arteriosclerosis, or any other cardiovascular 
disease.  The veteran's July 1979 separation examination 
reported that the veteran was in good health.  

In addition, the medical evidence does not show treatment or 
diagnosis of the veteran's coronary artery disease or 
hypertension until a number of years after service 
(approximately 21 years).  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  No medical professional has ever related these 
conditions to the veteran's military service.  The veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Therefore, while the Board concedes that the veteran 
currently has coronary artery disease and hypertension, he 
has failed to establish that he suffered from a disease or 
injury in service, and there is no medical professional that 
has provided a nexus statement that his current diagnoses are 
related to service.  Thus, the veteran's claims must fail.  
See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
hypertension and coronary artery disease are related to 
service.  There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated June 2001, May 2003, and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2001, May 2003, and March 
2006 letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The Board notes that the veteran has 
referenced in-patient hospital records from his time in 
service that are not currently associated with the claims 
file.  Exhaustive efforts have been made to obtain these 
records, including a remand decision from the Board directing 
specific record searches.  In regards to the veteran's 
missing service records from April 1980 to July 1986, the 
claims folder contains a formal finding of the unavailability 
of these records.  The Board concludes that the evidence of 
record is sufficient for determining the issues on appeal. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of past events.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for heart disease, 
variously diagnosed or claimed as arteriosclerotic heart 
disease or coronary artery disease, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


